06/25/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA                  FILED
                                                                                       Case Number: PR 07-0011

                                         PR 07-0011                            JUN 2 5 2021
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
                                                                              State of Montana




 IN THE MATTER OF CALLING A RETIRED
                                                                    ORDER
 DISTRICT JUDGE TO ACTIVE SERVICE




       The Honorable John W. Parker, Judge of the District Court for the Eighth Judicial
District ofthe State of Montana, has requested the assistance ofretired District Judge Mike
Salvagni to assume jurisdiction of Cascade County Cause Nos. DDI 21-010, Matter of
Ekoue E. Abalo, and ADR-16-099, Juan Anastasio Rodriguez v. Sharlee Joy Rodriguez.
Judge Parker also requests assistance with the Eighth Judicial District Adult Drug
Treatment Court on June 30, 2021.
       Judge Salvagni has retired under the provisions of the Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103(a) and (b), MCA, has
advised that he is agreeable to assisting the Eighth Judicial District Court with the
above-listed matters.
       IT IS HEREBY ORDERED:
       1. The Honorable Mike Salvagni, retired District Judge, is hereby called to active
service in the District Court of the Eighth Judicial District of the State of Montana, to
assume judicial authority of Cascade County Cause Nos. DDI 21-010, Matter ofEkoue E.
Abalo, and ADR-16-099, Juan Anastasio Rodriguez v. Sharlee Joy Rodriguez, and to
preside over the Eighth Judicial District Adult Drug Treatment Court on June 30, 2021.
Judge Salvagni is hereby authorized to proceed with any and all necessary hearings,
opinions, and orders, including final resolution of said matters.
      2. For all active service, Judge Salvagni shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of Cascade County,
with the request that this Order be sent to all counsel of record in the above-listed matters.
      4. A copy of this Order shall also be furnished to the Honorable John W.Parker, the
Honorable Mike Salvagni, and to Cathy Pennie, Office of the Supreme Court
Administrator.
       This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.L4.
      DATED thisZ-E- day of June, 2021.




                                                                Chief Justice




                                             2